DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 2/4/22.  Claims 1-20 are pending.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0104778 A1 to Shabtai et al. (hereinafter “Shabtai”) in view of US Publication No. 2018/0255097 A1 to Li et al. (hereinafter “Li”).

Concerning claim 1, Shabtai discloses a method of modifying one or more contents of a webpage or a social media feed to create a simulated phishing attack (paragraphs [0043]-[0048]- webpage content is analyzed and modified), the method comprising: 
receiving, by one or more processors, content responsive to a request by a user via a user device, the content comprising one of a webpage or a social media feed with one or more contents (paragraphs [0043]-[0048]- webpage content is analyzed and modified responsive to a request by a user); 
detecting, by the one or more processors, the one or more contents within the content (paragraphs [0053], [0087], [0088] – detecting and recording the content); 
determining, by the one or more processors, a content of the one or more content to modify to provide simulated phishing attack content (paragraphs [0053], [0087], [0088] – modifying content as simulation attack); 
modifying, by the one or more processors, the content to include the simulated phishing attack content (paragraphs [0053], [0087], [0088] – modifying content as simulation attack); and 
forwarding, by the one or more processors, the content with the modified content to the user device responsive to the request by the user (paragraphs [0043]-[0048]- providing the user with modified content).


Concerning claims 2 and 12, Shabtai discloses further comprising intercepting, by the one or more processors, the content prior to presenting the content via the user device to the user (paragraphs [0043]-[0048]- content is intercepted).

Concerning claims 3 and 13, Shabtai discloses further comprising tracking, by the one or more processors, an action by the user with respect to the modified content (paragraphs [0053], [0087], [0088]). Shabtai lacks specifically disclosing, however, Li discloses the content may be one or more advertisements (paragraphs [0031], [0047], [0055], [0073], [0089], [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertisements as disclosed by Li in the system of Shabtai in order to provide a variety of simulated phishing attack contents, thereby creating a more realistic and accurate system in determining user weaknesses in cybersecurity.



Concerning claims 5 and 15, Shabtai discloses further comprising modifying, by the one or more processors, the content to comprise one or more elements to pass through an ad blocker (paragraphs [0058], [0087]). Shabtai lacks specifically disclosing, however, Li discloses the content may be one or more advertisements (paragraphs [0031], [0047], [0055], [0073], [0089], [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertisements as disclosed by Li in the system of Shabtai in order to provide a variety of simulated phishing attack contents, thereby creating a more realistic and accurate system in determining user weaknesses in cybersecurity.

Concerning claims 6 and 16, Shabtai discloses further comprising modifying, by the one or more processors, the content by replacing the content with the simulated 

Concerning claims 7 and 17, Shabtai discloses further comprising forwarding, by the one or more processors, the content with the modified content and at least one genuine content (paragraphs [0053], [0087], [0088]). Shabtai lacks specifically disclosing, however, Li discloses the content may be one or more advertisements (paragraphs [0031], [0047], [0055], [0073], [0089], [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertisements as disclosed by Li in the system of Shabtai in order to provide a variety of simulated phishing attack contents, thereby creating a more realistic and accurate system in determining user weaknesses in cybersecurity.

Concerning claims 8 and 18, Shabtai discloses further comprising causing, by the one or more processors, traversal to a landing page to provide description of one of a security exploit or an action by the user with respect to the modified content (paragraphs [0053], [0087], [0088]). Shabtai lacks specifically disclosing, however, Li 

Concerning claim 9, Shabtai discloses further comprising causing, by the one or more processors, traversal to training content responsive to the user's interaction with the modified content (paragraphs [0053], [0087], [0088]). Shabtai lacks specifically disclosing, however, Li discloses the content may be one or more advertisements (paragraphs [0031], [0047], [0055], [0073], [0089], [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertisements as disclosed by Li in the system of Shabtai in order to provide a variety of simulated phishing attack contents, thereby creating a more realistic and accurate system in determining user weaknesses in cybersecurity.

Concerning claims 10 and 19, Shabtai discloses wherein the one or more processors are on one of the user device or a server (paragraphs [0043]-[0048]).

Concerning claims 11 and 20, see the rejection of claim 1.

Response to Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive.  Applicant argues that neither Shabtai nor Li discloses detecting an advertisement within content, determining an advertisement to modify to provide simulated phishing content and modifying the advertisement to include the simulated phishing content.  However, the Examiner respectfully disagrees.  Shabtai discloses detecting and recording the content within an email in at least paragraphs [0053], [0087], [0088].  Shabtai further determines a content to modify to provide simulated phishing attack content and modifying the content to include the simulated phishing attack content in at least paragraphs [0053], [0087], [0088] which describe modifying content as simulation attack.  Shabtai lacks specifically disclosing, however, Li discloses the content may be one or more advertisements as described in at least paragraphs [0031], [0047], [0055], [0073], [0089], [0097] which specifically state the target application is validated (i.e., content is detected) which can include a potential risk by a junk application which may be a false advertisement (i.e., detecting an advertisement within content and taking action on the advertisement by validating the application and presenting the results to the user).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertisements as disclosed by Li in the system of Shabtai in order to provide a variety of simulated phishing attack contents, thereby creating a more realistic and accurate system in determining user weaknesses in cybersecurity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715